Citation Nr: 0108315	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depressive/dysthymic disorder to include as due to 
undiagnosed illnesses secondary to Persian Gulf War service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastrointestinal disorders variously diagnosed as 
gastroesophageal reflux disease (GERD) and hiatal hernia to 
include as due to undiagnosed illnesses secondary to Persian 
Gulf War service.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) to include as due to an undiagnosed 
illness secondary to Persian Gulf War service.

4.  Entitlement to service connection chronic fatigue 
syndrome to include as due to an undiagnosed illness 
secondary to Persian Gulf War service.  

5.  Entitlement to service connection for a cyst on the 
bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 1961 
and from January 1991 to May 1991.  He served in the Persian 
Gulf in support of Operation Desert Shield/Storm from January 
31, 1991 to April 20, 1991.

The claims file contains a report of a May 1996 unappealed 
rating decision wherein entitlement to service connection was 
denied, in pertinent part, for intestinal problems to include 
as due to an undiagnosed illness secondary to Persian Gulf 
service, and for depression/panic attacks.

Also on file is a June 1997 unappealed rating decision 
wherein entitlement to service connection was denied, in 
pertinent part, for depression/panic attacks to include as 
due to an undiagnosed illness secondary to Persian Gulf 
service, and intestinal problems to include as due to an 
undiagnosed illness secondary to Persian Gulf service.

The current appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  





The RO denied entitlement to service connection for (1) 
headaches, (2) post-traumatic stress disorder (PTSD), (3) 
major depressive/ dysthymic disorder to include as due to an 
undiagnosed illness secondary to Persian Gulf service, (4) 
COPD claimed as shortness of breath to include as due to an 
undiagnosed illness secondary to Persian Gulf service, (5) a 
gastrointestinal disorder variously diagnosed as 
gastroesophageal reflux with hiatal hernia to include as due 
to undiagnosed illnesses secondary to Persian Gulf War 
service, (6) a cyst on the bladder, and (7) and chronic 
fatigue syndrome to include as due to an undiagnosed illness 
secondary to Persian Gulf War service.  

In May 1999 the veteran filed a notice of disagreement (NOD) 
with the April 1999 rating decision with respect to issues 3, 
5, 6 and 7.

In August 1999, an NOD was filed by the veteran through his 
representative with respect to issue 4, or COPD.  However, 
the NOD qualified the NOD by predicating it on the basis of 
exposure to asbestos in service.  Such newly raised issue is 
presently undergoing separate development by the RO and is 
not considered part of the current appellate review.  The 
October 1999 statement of the case shows the RO addressed the 
denial of service connection for COPD to include as due to an 
undiagnosed illness secondary to Persian Gulf War service.

In May 2000, additional medical evidence was submitted with 
waiver of initial RO review.  See, 38 C.F.R. § 20.1304(c) 
(2000).  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  


The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. 



When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992).  Therefore, for these reasons, a 
remand is required.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Importantly, the Board notes that the record refers to 
outstanding service medical records for the veteran's first 
period of active duty.  In a deferred rating decision of 
December 1996, the RO referred to such outstanding records, 
but no attempt was made by the RO to obtain such records for 
review purposes.  Further action to obtain such outstanding 
records is deemed to be in order.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Additionally, the Board notes that the veteran claims 
entitlement to service connection for the disabilities at 
issue, for the most part, not only on the basis of direct 
service incurrence or aggravation, but also on the basis of 
his service in the Persian Gulf during the period of 
hostilities.  The medical evidentiary record is ambiguous and 
confusing as to whether the veteran's varied symptomatology 
may be predicated on a mental and/or physical/organic basis.  
Furthermore, there are no definitive competent medical 
opinions of record as to the nature, extent of severity, or 
etiology of the veteran's varied symptomatology and multiple 
disorders which have been diagnosed.  Competent medical 
review is necessary to sort out the equivocal record as 
currently constituted.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with the new law referable to the duty to 
assist, and to comply with due process requirements, the case 
is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his varied symptomatology and multiple 
disorders which are at issue.  After 
obtaining any necessary authorization and 
or medical releases, the RO should secure 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should arrange to obtain all 
outstanding service medical records for 
the veteran's first period of active duty 
from July 1957 to June 1961, as well as 
any additional outstanding Naval reserve 
medical records not already on file and 
verification of all periods of periods of 
active duty for training (ACDUTRA).  

3.  If the RO is unable to obtain any of 
the relevant records, it shall notify the 
veteran that it has been unable to obtain 
such records by identifying the specific 
records not obtained, explaining the 
efforts used to obtain those records, and 
describing any further action to be taken 
with respect to the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

4.  Following the above, the RO should 
arrange for examination of the veteran by 
a board composed of appropriate 
psychiatric and medical specialists for 
the purpose of ascertaining whether he has 
a major depressive/dysthymic disorder, 
COPD, a gastrointestinal disorder(s) 
variously diagnosed as GERD and hiatal 
hernia, a cyst on the bladder, and chronic 
fatigue syndrome as the result of his 
service, to include as due to undiagnosed 
illness(es) secondary to Persian Gulf War 
service, to include varied symptomatology 
in this regard.

The claims file and separate copies of 
this remand must be made available to and 
reviewed by the medical specialists prior 
and pursuant to conduction and completion 
of the examinations.  The medical 
specialists must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  Any further 
indicated special studies must be 
conducted.  The examiners must be 
requested to express opinions as to 
whether the veteran does in deed have any 
of the claimed disorders as the result of 
his active service, and whether any of his 
varied symptomatology is consistent with 
service in the Persian Gulf during the 
period of hostilities.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

The veteran is hereby notified that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2000).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any relevant VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should formally 
readjudicate the issues on appeal as 
reported on the title page of this 
decision.  


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO;



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


